Judgment affirmed.

Harris sued Lea for damages. The declaration alleged that Lea, in January, 1887, sold to Harris all timber of a certain description on certain lands, for which Harris was to and for which he did pay Lea $10 ; that Harris was to have until December 1, 1887, to cut, haul and remove the timber from the land, and in compliance with the contract did cut and remove part of it, and was in good faith carrying out the contract when Lea in Jnne, 1889 (1887), before the time had expired which Harris was to have to cut and remove the timber, compelled Harris to stop cutting it and to give up the contract, by telling him he would have him arrested'if he continued to carry out the contract, and refused to allow Harris to execute the contract, to the damage of Harris $125. The action was brought in the superior court, and a verdict was rendered for plaintiff for $15. The defendant moved the court to tax the costs as at hot more than would have accrued if the suit had been brought in a justice’s court. This motion the court overruled, and directed the clerk to tax full costs in the case, which was accordingly done; to which ruling the defendant excepted. The bill of costs amounted to $18.65, which included $4.50 witness fees and $2.00 commissioner’s fees, the remainder being fees of the clerk and sheriff’.
D. J. & J. McCamy and W. J. Cantrell & Son, foi plaintiff in error,
cited 84 Ga. 137.
O. N. Starr, by E. J. Kiker, contra.